IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-31280
                         Summary Calendar


JAMES F. FISHER,

                                         Plaintiff-Appellant,

versus

THE CITY OF SLIDELL; CHIP BROCKHAUS, in his individual
and official capacity as a detective of the Slidell
Police Department,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 97-CV-1179-J
                       --------------------

                         December 23, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant, James J. Fisher, filed suit against

defendants-appellees, the City of Slidell (“the City”) and Chip

Brockhaus, a detective employed by the City, alleging violations

of his rights under the Fourth Amendment together with claims for

defamation and wrongful arrest.   Fisher now appeals from the

district court’s dismissal of his claims and the denial of his




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-31280
                                  -2-

request to conduct limited discovery on the issue of qualified

immunity.   Finding no error, we affirm.**

     A district court’s ruling on a Rule 12(b)(6) motion is

subject to de novo review.     See Barrientos v. Reliance Standard

Life Ins. Co., 911 F.2d 1115, 1116 (5th Cir. 1991).       The motion

may be granted “only if it appears that no relief could be

granted under any set of facts that could be proven consistent

with the allegations.”   Id. (quotation marks and citation

omitted).   The review of such a motion is limited to the

pleadings, although the court may refer to documents attached to

and incorporated in the complaint.     See Jackson v. City of

Beaumont Police Dep’t, 958 F.2d 616, 618 (5th Cir. 1992);

Lovelace v. Software Spectrum, Inc.,78 F.3d at 1017.

     As qualified immunity was raised as a defense, the standard

of pleading is governed by this court’s en banc opinion in

Schultea v. Wood, 47 F.3d 1427, 1432-33 (5th Cir. 1995).       This

requires the plaintiff to make more than mere conlusionary

allegations; he must set forth particular facts which, if true,

would demonstrate he has a cause of action.     See id.

     Fisher’s complaint and Rule 7(a) reply allege that Brockhaus

knowingly or recklessly placed false information in affidavits

supporting requests for search and arrest warrants.       However,

Fisher provides no support for this conclusion.    At best, he


     **
          Fisher’s complaint alleged other incidents which
apparently occurred prior to the arrest in question. The
district court dismissed those claims as barred by prescription.
Fisher does not address those claims on appeal and, therefore,
they are deemed abandoned. See Matter of Tex. Mortgage Services
Corp., 761 F.2d 1068, 1073 (5th Cir. 1985).
                            No. 98-31280
                                 -3-

states that the information set forth by Brockhaus was false.      He

also attacks the veracity of both Bordelon and a confidential

informant.   However, both the Rule 7(a) reply and Brockhaus’s

affidavits indicate that Brockhaus spoke with Bordelon and that

Bordelon’s story was confirmed, in part, by the independent

documentary evidence.    There was sufficient information for a

magistrate to determine Bordelon’s credibility.

     The information provided by Bordelon was sufficient, without

the CI or the bank officer, to support a finding of probable

cause that Fisher had been involved in obtaining a fradulent loan

for Bordelon.   See Hart v. O’Brien, 127 F.3d 424, 444 (5th Cir.

1997) (probable cause exists where facts known at time of arrest

would lead a reasonable person to believe the defendant had

committed an offense).    Although Fisher argues that Bordelon’s

information was false, he makes only a conclusionary allegation

that Fisher knew or should have known the information was false;

he does not state any facts showing that Fisher knew or should

have known the information was false.      Without more, this is

insufficient to overcome the heightened pleading requirement.

See Morin v. Caire, 77 F.3d 116, 121 (5th Cir. 1996).

Accordingly, the district court did not err in dismissing

Brockhaus’s claims.   It follows that the district court also

correctly denied Fisher’s request for limited discovery.

See Wicks v. Mississippi State Employment Serv., 41 F.3d 991,

994-96 (5th Cir. 1995) (limited discovery should be allowed on

issue of qualified immunity only if the conclusional meets the

threshold pleading burden).
                           No. 98-31280
                                -4-

      With respect to Fisher’s claim for wrongful arrest, such a

claim requires a showing of no probable cause.     See Wolfe v.

Weiner Enterprises, Inc., 648 So. 2d 1293, 1295 (La. 1995);

Breaux v. Jefferson Davis Sheriff’s Department, 689 So. 2d 615,

617   (La. App. 3d Cir. 1997).   As the district court correctly

determined that Brockhaus had probable cause, Fisher’s claims

necessarily fail.

      As for the state law claim of defamation, Fisher failed to

allege any defamatory statement.    See Trentecosta v. Beck, 703

So. 2d 552, 559 (La. 1997).   The only allegation by Fisher is

that Brockhaus notified the media that Fisher was going to be

arrested, which was, in fact, true.    Thus, Fisher’s complaint

failed to state a cause of action for defamation.

      Finally, without liability on the part of Brockhaus, and

absent any allegation that Brockhaus acted pursuant to an

official policy of the City of Slidell, Fisher failed to state a

calim against Slidell; thus, the district court properly

dismissed the claims against Slidell.     See Monell v. Department

of Social Services of the City of New York, 436 U.S. 658, 691

(1978).

      For the foregoing reasons, we AFFIRM the judgment of the

district court.

      AFFIRMED.